Citation Nr: 1606803	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-11 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to herbicide exposure and/or a service-connected stab wound to the left chest.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this claim in September 2015 to provide the Veteran with a VA examination.

In April 2014 the RO sent the Veteran a letter requesting clarification on whether or not the Veteran would like to have a Board hearing.  In an April 2014 Optional Hearing Form the Veteran indicated that he did not want a Board hearing.


FINDING OF FACT

A heart disability did not have its clinical onset in service and is not otherwise related to active duty or to a service-connected disability; a cardiovascular disease was not exhibited within the first post service year.


CONCLUSION OF LAW

The criteria for establishing service connection for a heart disability, to include as due to exposure to herbicides and/or a service-connected stab wound to the left chest, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent letters in July 2010 and May 2013 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a May 2013 communication, and the claim was thereafter readjudicated in October 2015.  Accordingly, any timing deficiency has here been appropriately cured.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and examinations.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2015).  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a veteran was exposed to a herbicide agent during active service, certain enumerated disabilities shall be service connected, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disability during service.  38 C.F.R. § 3.309(e) (2015). 

A Veteran, who during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, or served near the Demilitarized Zone in Korea between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C.A. § 1116(f) (West 2014 & Supp. 2015); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2015).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Court historically has held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014 & Supp. 2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran claims service connection for a heart disability due to Agent Orange exposure while serving in the Republic of Vietnam, and/or a service-connected stab wound to the left chest.

The Veteran's DD-214 indicates that he served in the Republic of Vietnam.  Therefore, Agent Orange herbicide exposure is conceded.  However, the Veteran has been diagnosed as having non-ischemic cardiomyopathy.  He does not have ischemic heart disease, which is a presumptive disease due to herbicide exposure.  See 38 C.F.R. § 3.309.  The Veteran is not, however, precluded from 

providing entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

Service treatment records show no complaints of, treatment for, or diagnosis of a heart disability.  January 1974 treatment records indicate a hospital admission to treat a three centimeter stab wound over the left nipple.  A chest X-ray showed complete opacification of the left chest, but no mention of heart problems.  During admission, the Veteran had a bronchoscopy and thoracentesis, and was diagnosed with a stab wound, left anterior chest.  At a March 1975 separation examination, he did not report heart problems and treatment notes indicate normal heart functioning. 

Post-service treatment records show treatment for cardiomyopathy and tests to determine whether the Veteran had ischemic and/or non-ischemic heart disease.  The Veteran started complaining of heart problems in September 2009, more than 30 years after service.  A September 2009 echocardiogram showed mildly reduced left ventricular systolic functioning with an ejection fraction of 40 to 45 percent and the Veteran was diagnosed with secondary cardiomyopathy.  Consequently, the Veteran had a nuclear stress test in October 2009 to evaluate him for ischemia.  The stress test was negative.  The Veteran also had a coronary computed tomography angiogram (CTA) in December 2009 to rule out ischemic cardiomyopathy.  The CTA showed a decreased left ventricular ejection fraction and dilation of the left ventricular cavity, but normal coronary arteries and no evidence of myocardial infarction.  May 2010 treatment notes indicate a diagnosis of non-ischemic cardiomyopathy.  In April 2012 the Veteran was provisionally diagnosed with ischemic cardiomyopathy, but a subsequent April 2012 stress test again showed no ischemia.  December 2012 treatment notes indicate a diagnosis of cardiomyopathy and that Veteran had coronary artery disease risk factors, but his echocardiogram and lack of ischemia on stress testing support non-ischemic etiology possibly due to hypertension.  The Veteran was diagnosed with non-ischemic cardiomyopathy and had a cardioverter defibrillator implanted to control blood pressure in August 2013.  Although the Veteran was at one time provisionally diagnosed with ischemic cardiomyopathy, his clinical tests did not show ischemic heart disease.

The Veteran was afforded a VA examination in September 2010, during which the examiner diagnosed non-ischemic cardiomyopathy.  The examiner indicated that the Veteran did not have ischemic heart disease.

The Veteran was afforded a subsequent VA examination in October 2015.  The examiner diagnosed the Veteran with non-ischemic cardiomyopathy and non-service connected hypertension.  The examiner noted that the Veteran was stabbed during military service, which damaged his left lung but did not affect his heart.  The examiner further noted that non-service connected hypertension aggravated the Veteran's heart disability.  The examiner opined that is was less likely than not that the Veteran's cardiomyopathy was incurred in or caused by his military  service, and it was less likely than not that any of the Veteran's service-connected disabilities proximately caused or aggravated his cardiomyopathy beyond its normal scope of progression.  As rationale, the examiner stated that there was no clinical evidence of cardiovascular complications at the time of the service-connected stab wound to the chest or within weeks of the trauma.  The Veteran was stabbed over the left nipple and sustained a puncture wound that was superficial and lateral to the heart and pericardium.  The examiner further stated that there was a gap of approximately 30 years following separation from service with no cardiovascular related disease, and that the Veteran's long-standing non-service connected hypertension changes were consistent with his heart tests.

The October 2015 opinion explicitly acknowledged the Veteran's report of heart problems in the years since service.  This opinion is based upon a review of medical records, reported history, medical literature, and is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opinion is suitably qualified and sufficiently informed).

Service connection for the Veteran's heart disability must be denied as the preponderance of the evidence is against the claim.  The Veteran did not complain of a heart disability until September 2009, more than 30 years after service.  The clinical records reveal no treatment or diagnosis for a heart disability until after discharge in September 2009.  In this regard, evidence of a prolonged period without medical complaint, and the amount of times that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that a chest wound may lead heart disease is plausible, therefore, the Veteran's claim that his heart disease is related to his in-service stab wound has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2015 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  There is no suggestion in the clinical record that heart disease is related to his presumed herbicide exposure or that it is otherwise related to service.  

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a heart disability, to include as due to exposure to herbicide exposure and/or a service-connected stab wound to the left chest, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


